Citation Nr: 0908578	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from May 1943 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appellant had a hearing before the Board in 
September 2006 and the transcript is of record.

The Board notes that claims for presumptive service 
connection based on exposure to Agent Orange, in which the 
only evidence of such exposure is the receipt of the Vietnam 
Service Medal or service on a vessel in the waters off the 
shore of Vietnam, as is the case here, were delayed pending 
final determination of appellate actions in the case of Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In its May 2008 
decision, the United States Court of Appeals for the Federal 
Circuit found that VA reasonably interpreted 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone, does not 
establish service in Vietnam.  The United States Supreme 
Court, declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran died on May [redacted], 2003, from choloangiocarcinoma.  
The medical records indicate the Veteran was diagnosed as 
having colon cancer in August 1997 and received chemotherapy 
treatment.  He later developed metastic carcinoma of the 
liver, stemming from the original cancer site in the colon.  
The appellant alleges the Veteran's fatal conditions were due 
to his exposure to Agent Orange while stationed in Vietnam.

Specifically, the appellant alleges the Veteran set foot in 
Vietnam during the Vietnam War era while in the Navy to, 
among other things, visit his son who was stationed and 
wounded there.  The Veteran's DD-214 indicates the Veteran 
received a Vietnam Service Medal, but his personnel records 
are not currently on file to confirm whether the Veteran 
actually set foot in Vietnam or was merely in the waters of 
Vietnam.

As indicated in the introduction, on May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) holding that the Veterans Court had erred in 
rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  The United States Supreme 
Court, declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

In light of Haas, the Board concludes further development is 
necessary to confirm the Veteran's presence in Vietnam and to 
reconcile the nature and etiology of the Veteran's colon 
cancer.

Specifically, the RO should make efforts to confirm whether 
the Veteran actually set foot in Vietnam.  The Veteran's 
personnel records should be obtained as well as any deck logs 
from the USS Pine Island for any and all verified time 
periods in which the ship was in the official waters of 
Vietnam to ascertain whether the ship ever docked.

The appellant also alleges the Veteran received medical 
treatment for stomach problems as early as 5 years after 
separation.  Currently, the claims file contains medical 
treatment dating back to 1998.  The RO should make an effort 
to obtain these earlier records, from 1966 to 1998.

Finally, to the extent Vietnam service is confirmed, the 
Veteran is entitled to the presumption of herbicide exposure.  
See 38 C.F.R. §§ 3.307, 3.309 (2004); 38 U.S.C.A. § 1116 
(West 2002).  While colon or liver cancer are not presumptive 
conditions associated with herbicide exposure, a medical 
opinion is necessary to determine whether the Veteran's 
military service, to include presumptive exposure to 
herbicides, is responsible for his medical condition and 
ultimate demise.  See id.; Duenas v. Principi, 18 Vet. App. 
512 (2004); Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete release 
forms authorizing VA to request the 
Veteran's treatment records from any 
private physician treating the Veteran for 
stomach problems from 1966 to 1998, to 
include the Christie Clinic.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  Obtain the Veteran's personnel records 
from NPRC.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
Any negative responses should be 
documented in the file.

3.  Obtain deck logs for the USS Pine 
Island from any appropriate source (such 
as the National Archives and Records 
Administration (NARA) or the U.S. Army and 
Joint Services Records Research Center 
(JSRRC)), for any and all time periods 
where the ship was in the official waters 
of Vietnam.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
Any negative responses should be 
documented in the file.

4.  After the above records are obtained, 
to the extent possible, request a medical 
opinion to ascertain whether the Veteran's 
cancers, to include colon and liver, were 
due to the Veteran's military service to 
include exposure to Agent Orange or any 
other herbicides.  The claims folder must 
be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After the above is complete, as well 
as any arising appropriate development, 
readjudicate the appellant's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
appellant and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



